Citation Nr: 1646355	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 3, 2016, and in excess of 50 percent from that date.

2.  Entitlement to an initial increased ratings for PTSD on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned an initial 30 percent rating from September 15, 2005, the date of receipt of the Veteran's claim for service connection.  The Board remanded this claim for additional development in December 2014, September 2015 and May 2016.  An interim June 2016 rating decision assigned an increased 50 percent rating from June 3, 2016, the date of VA examination showing increased disability.  

The record shows that the Veteran has reported being unable to work because of his psychiatric disorder.  The Board thus finds that a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has recharacterized the issues as listed above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial increased ratings for PTSD on an extraschedular basis and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 9, 2013, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  From August 9, 2013, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent disabling, for PTSD, for the period prior to August 9, 2013, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).

2.  The criteria for a rating of 50 percent disabling, and no higher, for PTSD, for the period beginning August 9, 2013 are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claim addressed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's PTSD warrants staged ratings of 30 percent prior to August 9, 2013 and 50 percent from that date.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

Notably, the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  As the Veteran's increased rating claim was originally certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Review of the record shows that the Veteran's psychiatric symptoms have been diagnosed as PTSD as well as other amnesia, mild cognitive impairment and moderate depression.  See March 2016 (incorrectly dated March 2015) statement from private psychologist.  

The medical evidence of record includes VA treatment records and VA examination reports dated in June 2010, March 2015 and June 2016 as well as records from the Social Security Administration (SSA), a March 2016 statement from a private psychologist and written communications from the Veteran regarding his PTSD symptoms.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 30 percent rating prior to August 9, 2013 and 50 percent from that date.  

A March 2007 VA psychology progress note notes that the Veteran was neatly and appropriately dressed, had good grooming and hygiene and his speech was articulate, well-modulated, coherent and goal directed.  He was able to express a wide range of emotions clearly, with passion when appropriate and always within appropriate social norms.  There was no evidence of gross thought disorder or psychosis from either his self-report or his presentation.  The Veteran's mood was mildly dysphoric and his affect was appropriate to his speech.  There was no evidence of suicidal thoughts or preoccupation.  The examiner noted that the Veteran continued to demonstrate hyperarousal in the form of insomnia, irritability and outbursts and hypervigilance; symptoms which cause significant intrapersonal distress and some social impairment.  The examiner further noted that the Veteran used coping strategies to manage his PTSD symptoms and had significant support from his stable social relationships, including his current 20 year marriage.  The diagnosis was chronic PTSD with a GAF score of 65.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded benefits based on his diabetes and anxiety related disorders.  These records include a May 2009 consultation report which notes that the Veteran's PTSD causes him to have problems with crowds and public places.  It noted that he lost his son the previous New Year's Eve (2008) and his mother-in-law 6 days later and had some difficulty coping but he has strong support in his life.  He was not recently/currently in receipt of PTSD treatment.  

A June 2010 VA examination report notes that the Veteran lived with his second wife and was active with church, but tended to be a loner.  He reported experiencing nightmares and intrusive recollections of his Vietnam experiences.  He also reported avoiding and not trusting others, being isolative and feeling uncomfortable in crowds and social situations.  The Veteran indicated that he has problems with his temper, is irritable, startles easily and has sleep issues.  He reported performing contract work and enjoying activities with his wife and denied significant symptoms of depression, anhedonia, hopelessness or suicidal ideation.  The examiner noted that the Veteran had had no ongoing treatment and was not taking any psychotropic medications.  On examination, the Veteran was well-dressed with normal speech, his affect was depressed and tearful and he reported an anxious mood.  There were no hallucinations or delusions, formal thought disorder or suicidal plan or intent and his judgment and cognition appeared intact.  The examiner noted that the Veteran had coped with stressors fairly well over the years and his GAF score was 65, reflecting only mild psychological and social dysfunction due to his PTSD symptoms.

In a statement received August 9, 2013, the Veteran stated that he has noticeable social impairment.  He explained that he has two grown children with families that he does not talk with and that "it's been about 25 years or so now and I don't really care.  I know something is probably wrong in that, but you just get tired and it's easier to cut your losses."  The Veteran also stated that his mood changes often so he spends a lot of time alone at home and, when he gets under any kind of stressful setting, his speech gets so bad he does not try to talk.  He reported that his friends are either dead or don't stay in contact and he experiences sleeping problems every night because of his Vietnam experiences.  

VA treatment records include a January 2015 mental health progress note which shows the Veteran reported he "feels depressed at times."  It is noted that the Veteran lives with his wife and, of his 3 grown children, he only talks to one daughter.  He described himself as a loner with a long periods of feeling anxious and depressed (which had been increasing over the last couple of years "with worsening of irritated behavior"), unable to trust others, with recurrent nightmares, night sweats and insomnia.  The examiner noted that the Veteran worked at night because he did not want to deal with others and retired at age 62 because he could not deal with stress anymore.  The examiner further noted that the Veteran "remains unable to sustain a job because of his anxiety and short temper secondary to PTSD."  On examination, the Veteran was adequately groomed, cooperative, had fair eye contact and his speech was low in volume, rate and tone.  His mood was depressed and his affect was constricted.  His thought process/content was linear and organized but tangential at times and he denied suicidal and homicidal ideation, audiovisual hallucinations and poor concentration.  His insight/judgment was fair and he was alert and oriented.

In a March 2015 statement, the Veteran reported that, because of his PTSD symptoms, he is short tempered and prefers to be alone.  He stated that he has had no relationship with his son for 15 years (and was not invited to his wedding) and his youngest daughter for 10 years; however, it is "ok" with him because he doesn't care for people getting too close to him.  The Veteran recalled that his temper cost him his job in a chemical product facility, his first marriage and his family; however, he "remarried almost 30 years ago to a wonderful woman that has helped and taken care of [him] through the years."  He stated that he has lots of mood changes, his memory is not "as sharp anymore" and he sometimes gets "real nervous and start stuttering again" (which may take weeks or even longer to improve).  The Veteran reported that he "had to retire early from [his] auditing job at a motel chain because of the stress of some crazy people that come in through the night and try to challenge [him]."  He recalled that, on many days, he would get so upset and nervous that he would get nauseous and start throwing up or have to go home.  

A March 2015 VA examination report includes the finding that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran lives with his wife of 30 years and his mother (he gets along with his mother and he and his wife take care of her).  He has 3 children from his first marriage and does not talk to 2 of them (he occasionally talks to the third one).  He spends some time outside his house and may go to the store and do things with his wife.  He also either goes to church on Sunday or watches it on television.  The examiner noted that the Veteran had received periodic mental health treatment, most recently in January 2015, and began taking prescribed psychotropics at that time.  The Veteran reported difficulties with sleep and noted that he "sweats a lot" at night, experiences dreams of a man shooting himself (one his military stressors) and intrusive thoughts throughout the day.  He reported struggling with his mood, feeling "edgy and hyper" and staying to himself because he becomes easily irritated.  He avoids crowds and does not like being around people.  The examiner noted that the Veteran's PTSD symptoms include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression, hypervigilance, sleep disturbance, anxiety and mild memory loss.  On examination, the Veteran was appropriately dressed and appeared neat and clean, his speech was somewhat rapid in pace and pressure and he required periodic structure to stay on task.  Thought production appeared functional, he denied suicidal ideation, judgment and insight appeared adequate and orientation was intact.  

July 2015 VA mental health treatment records show that the Veteran reported "episodes of irritability and anger."  The examiner noted that the Veteran had PTSD symptoms such as anxiety, startle reaction and being on guard most of the time.  He remained isolated and avoided social interactions outside some close friends.  Mental status examination was unchanged from the January 2015 mental health progress note.  An October 2015 mental health treatment report notes the Veteran reported difficulty having conversations, including with his elderly mother, and becoming easily irritated around others.  He reported spending most of the time in his room avoiding social interactions, including with his family.  With the exception of his mood becoming "anxious," mental status examination was unchanged from January and July 2015 evaluations.  A January, April and July 2016 mental health treatment reports note similar ongoing complaints and findings.  

A March 2016 (incorrectly dated March 2015) statement from a private psychologist notes that, based on psychological evaluation completed in February 2016, the Veteran diagnoses were other amnesia, mild cognitive impairment, chronic PTSD and moderate depression.  The examiner opined that, after reviewing the VA general rating formula for Mental Disorders for PTSD, the Veteran meets the criteria for a 70 percent rating.  The examiner explained that, although the Veteran is retired, "anxiety related to PTSD is impacting his life in all areas and contributes to his general cognitive impairment, including his executive dysfunction."  The examiner noted that "[r]outine activities are significantly impacted and [the Veteran] will have continuous difficulty adapting to stressful circumstances due to ongoing, chronic anxiety related to the PTSD.  Relationships, thought processes, conversations, and general ability to engage in self-care are affected to a significant degree."  

A June 2016 VA examination report includes the finding that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married to his second wife for over 30 years and reported that the marriage was good.  He also reported a good relationship with his mother.  He reported no contact with 2 of his 3 adult children and limited contact with the third.  His leisure/social activities had not changed significantly since the last examination.  The Veteran's PTSD symptoms were also unchanged since the last examination.  


Prior to August 9, 2013

Addressing the staged ratings assigned for the Veteran's PTSD in turn, the preponderance of the evidence is against a finding that a rating in excess of 30 percent is warranted prior to August 9, 2013.  The reports of VA examinations and treatment records and the competent statements from the Veteran prior to August 9, 2013 do not show that symptoms of his PTSD more closely approximated occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for the next higher, 50 percent, rating.  During this period, although clinical records show complaints of sleep disturbance, irritability and social impairment (he is a loner and does not trust others); the treatment records and examination reports note that the Veteran had good coping strategies to manage his PTSD symptoms, significant support from his stable social relationships and was able to perform contract work.  These records show that he had unremarkable speech, his mood was mildly dysphoric and his affect was appropriate, and thought process was coherent and goal directed.  These records also show GAF scores of 65, reflecting only mild psychological and social dysfunction due to his PTSD symptoms.  Similarly, SSA records note that the Veteran had some difficulty coping but has strong support in his life and was not in receipt of PTSD treatment.  Consequently, an increased rating in excess of 30 percent prior to August 9, 2013, is not warranted. 

From August 9, 2013

From August 9, 2013, the date of the Veteran's statement reporting no relationship with 2 of his adult children and increased mood changes and social impairment, the Veteran's PTSD has been manifested by increased periods of feeling anxious and depressed and greater social isolation, including difficulty communicating with his mother.  He also reported experiencing night sweats and increased stress and anxiety.  Clinical records also show findings of depressed mood, constricted affect and memory impairment.  Since August 9, 2013, the Veteran's PTSD symptoms have been manifested by markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others.  These records also show that the Veteran is in receipt of periodic mental health treatment and psychotropic medication since January 2015.  However, at no time during the appeal period is the Veteran's PTSD shown to be manifested by total occupational and social impairment or by occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Throughout the appeal period, the Veteran has exhibited good hygiene, been living with his spouse of 30 years with whom he reports a good relationship and has gone to church.  As such, the Board finds that an even higher evaluation of 70 percent (or 100 percent) is not warranted at any time during the appeal.

Notably, the March 2016 private psychologist statement includes the opinion that the Veteran's PTSD symptoms meet the criteria for a 70 percent rating; however, although the examiner notes that "anxiety related to PTSD is impacting his life in all areas" and "routine activities are significantly impacted," the examiner provided no explanation of rationale supporting these conclusions so as to warrant the 70 percent rating.  As such, this opinion is conclusory and of diminished probative value.  Further, the examiner noted that the Veteran's "general ability to engage in self-care are affected to a significant degree;" however, this finding is contradicted by the remaining medical evidence, dated before and after the March 2016 private psychologist opinion, which essentially shows that the Veteran had adequate hygiene throughout the appeal period.  

The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms (difficulty nightmares, disturbed sleep, social anxiety, irritability, etc.).  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 30 percent rating prior to August 9, 2013 and a 50 percent rating from that date to the present. 

In summary, it is not shown that prior to August 9, 2013 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, or that since that date it has been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity) nor has he demonstrated other symptoms of similar severity, frequency and duration.  Consequently, increases in the "staged" schedular ratings of 30 percent prior to August 9, 2013 and 50 percent from that date are not warranted.  38 C.F.R. § 4.7.

Other considerations

Inasmuch as the full scope of the symptoms and impairment associated with the Veteran's service-connected PTSD and the combined impact of all of his service connected disabilities is unclear at this point (he claims being unable to work due to stress and SSA records show he was awarded benefits based in part on his psychiatric impairment (anxiety related disorders), the matters of an increased rating for PTSD on an extraschedular basis and entitlement to a TDIU rating due to PTSD are addressed in the remand below.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD, for the period prior to August 9, 2013, is denied.

Entitlement to an evaluation of 50 percent, and no higher, for PTSD, for the period beginning August 9, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the matter of entitlement to a TDIU rating, as noted in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses the occupational impact of his service-connected PTSD.

A January 2015 psychiatric treatment report which notes that the Veteran "remains unable to sustain a job because of his anxiety and short temper secondary to PTSD."  However, he does not meet the minimum schedular requirements for a TDIU rating based on PTSD at any time during the appeal.  Nevertheless, TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  Likewise, a higher disability rating can be awarded on an extraschedular basis.  The Board cannot grant extraschedular awards in the first instance because the regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the matter of entitlement to an extraschedular rating, to include extraschedular TDIU based on PTSD, must be submitted to the Director of the Compensation and Pension Service.

Further, as noted above, the Veteran claims being unable to work due to stress and SSA records show he was awarded benefits based on his diabetes and psychiatric impairment (anxiety related disorders), both of which are service-connected.  In this regard, in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Court held that a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such present disability not adequately captured by the schedular ratings for the service-connected disabilities.  

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond.

2.  Secure for the record copies of any (and all) updated clinical records of any relevant VA and/or private treatment.  

3.  Thereafter, arrange for an appropriate VA opinion provider to provide a medical opinion as to the functional impairment caused by the Veteran's service-connected PTSD.  

In proffering this opinion, the provider should review the record and address the functional limitations due to the Veteran's service-connected PTSD alone, as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.

The opinion provider is advised that the Veteran reports being unable to work due to stress and has reported on his application for SSA benefits that he last worked in December 2008 as an auditor/clerk.  His VA outpatient treatment records note that he has completed college and earned a bachelor's degree.  These records also include a January 2015 psychiatric treatment report which notes that the Veteran "remains unable to sustain a job because of his anxiety and short temper secondary to PTSD.".  

A complete rationale for all opinions must be provided, to include consideration and discussion as necessary of the VA, private and SSA medical records, the Veteran's assertions of being unable to work due to stress and evidence obtained pursuant to paragraphs 1 and 2, above.  

4.  Thereafter, refer the case to the VA Director of Compensation and Pension Services for an opinion as to following:  

a)  Whether an extraschedular TDIU rating is warranted for PTSD alone at any time during the appeal; and

b)  Whether the Veteran is entitled to a rating in excess of 30 percent prior to August 9, 2013 and 50 percent from that date for PTSD on an extraschedular basis; and

c) Whether the Veteran is entitled to an extraschedular rating for the combined effects of PTSD and diabetes.  

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


